ORDER
PER CURIAM:
The Montana Supreme Court Advisory Commission on the Montana Rules of Civil Procedure and Rules of Appellate Civil Procedure has submitted the following proposals regarding amendments to the Rules of Appellate Civil Procedure to the Montana Supreme Court:
1. Preliminary Draft of Proposed Amendments, dated December 1984. Notice of its contents was given to Montana lawyers and Judges by the Supreme Court.
2. Proposed Amendment, dated July 1985; resulting from comments and suggestions received from bench and bar.
3. Proposed Amendments, dated April 1986.
The Court has examined and discussed the proposed Amendments on several occasions since submission of the same.
IT IS NOW ORDERED:
1. The Proposed Amendments to the Montana Rules of Appellate Civil Procedure, dated April 1986, submitted to this Court by the Montana Supreme Court Advisory Commission on the Montana Rules of Civil Procedure and Rules of Appellate Civil Procedure are hereby approved and adopted, effective on January 19, 1987. A copy of the same is attached hereto, and in accordance with Rule 53 herein adopted, said Rules shall be known as the Montana Rules of Appellate Procedure.
2. The Clerk is directed to give notice hereof by mailing a copy of this order, and a copy of the amended rules, to each District Judge of the State of Montana, to each Clerk of the District Court, to the State Bar of Montana at its office in Helena, Montana, to West Publishing Company, to the Montana State Reporter, and to Diana S. Dowling, Code Commissioner.
We respectfully request that a copy of this order and amended rules be published by the Montana Code Commissioner, and by West Publishing Company in the Pacific Reporter in accordance *2with its usual custom, and in the State Reporter. We express our thanks and appreciation to the above listed publishers for their aid in making the amended rules available to the profession and the courts.
DATED this 16th day of June, 1986.
s/J. A. Turnage, Chief Justice
John Conway Harrison, Justice
Frank B. Morrison, Jr., Justice
Fred J. Weber, Justice
John C. Sheehy, Justice
William E. Hunt, Sr., Justice
L. C. Gulbrandson, Justice